Case 1:20-cv-08786-GHW Document 16 Filed 12/22/20 Page 1of1

THE FIERST LAW GROUP, P.C.

22 BAYVIEW AVENUE, SUITE 202, MANHASSET, NEW YORK 11030
(516) 586-4221
FAX: (516) 586-8536 (NOT FOR SERVICE OF PAPERS)

Timothy J. Fierst, Esq.*
“Admitted to Practice in New York and Connecticut

December 22, 2020

VIA ECF

The Honorable Gregory H. Woods

United States District Judge

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007

Re: K&S Produce Inc. v. 100 Broad Street LLC a/k/a Essen Food, et. al.
Case No. 20-cv-08786

Dear Judge Woods:

This law firm represents the plaintiff, K&S Produce Inc. (the “Plaintiff’) in the referenced
action. We write to Your Honor in connection with the filing deadlines contained within the
Notice of Initial Pretrial Conference filed herein on October 23, 2020 (the “Notice”) and the
telephone Pretrial Conference scheduled for December 29, 2020 (the “Conference”)

(collectively, Dkt. #8). For the reasons set forth below, Plaintiff hereby requests that the filing
deadlines contained within the Notice and appearance at the Conference be excused, as the
defendants herein have not answered or appeared in this action.

All of the defendants in this action were served with the summons and complaint on
December 1, 2020. See Dkt. Nos. 11-15. To date, none of the defendants have answered or
appeared in this action, nor have any of the defendants contacted our office, either personally or
through an attorney. Accordingly, the defendants remain in default, and our office will be
submitting the appropriate request for entry of a Clerk’s Certificate of Default within the next
couple of weeks.

To that end, it is respectfully requested the deadlines contained within the Notice for the
filing of a joint status letter and Proposed Civil Case Management Plan and Scheduling Order be
vacated and appearance at the Conference scheduled for December 29, 2020 be excused.

 

TJF:me
